 

nA

6

Case 1:17-cv-01299-AWI-SAB Document 89 ‘Filed a

ff Ww NM

)
)
)
)
)
)
)
)
)

LLC, SIERRA VISTA VENTURES, LLC, _)
)
)
)
)
)
)
)
)
)
)
)

 

 

 

Anna Y. Park, SBN 164242 EASTEAN BISTHIOT OF CALIFORNIA
Nakkisa Akhavan, SBN 286260 BY erpeceemnee icy,

U.S. EQUAL EMPLOYMENT bePOTY Bt
OPPORTUNITY COMMISSION

255 East Temple Street, Fourth Floor

Los Angeles, CA 90012

Telephone: (213) 894-1083

Facsimile: (213) 894-1301

E-Mail: lado.legal@eeoc.gov

(Additional counsel listed on p.3)

Attorneys for Plaintiff
U.S. EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

U.S. EQUAL EMPLOYMENT ) Case No.: 1:17-cv-01299-A WI-SAB
OPPORTUNITY COMMISSION, )

~ Plaintiff, CONSENT DECREE AND ORDER

VS,

PRESTIGE CARE, INC., PRESTIGE
SENIOR LIVING, LLC, CYPRESS POINT
VENTURES, LLC, PRESTIGE SENIOR
MANAGEMENT, LLC, CARE CENTER
(ANCHORAGE), INC., GREEN VALLEY
VENTURES, LLC, LAKE HAVASU TOO,

CHICO VENTURES, LLC, MANTECA
VENTURES, LLC, MARYSVILLE
VENTURES, LLC, OROVILLE ASSISTED
LIVING, LLC, VISALIA VENTURES, LLC,
CARE CENTER (LEWISTON), INC.,
CALDWELL VENTURES, LLC,
PARKWOOD MEADOWS, LLC,
KALISPELL VENTURES, LLC,
HENDERSON VENTURES II, LLC, CARE
CENTER (GLISAN), INC., CARE. CENTER
(HOOD RIVER), INC, CARE CENTER __

-|-
[PROPOSED] CONSENT DECREE AND ORDER

 

 

 
 

6

re WwW WN

 

 

Case 1:17-cv-01299-AWI-SAB Document 89 Filed 02/20/20 Page 2 of 42

(LANECO), INC., CARE CENTER (LINDA
VISTA), INC., CARE CENTER (MENLO
PARK), INC., CARE CENTER
(PORTHAVEN), INC., CARE CENTER
(WILLOWBROOK), INC., PCI CARE

| VENTURE I, INC., SUMMERPLACE.

ASSISTED LIVING, LLC, CARE CENTER
(CAMAS), INC., CARE CENTER

(CENTRALIA), INC., CARE CENTER

(COLVILLE), INC., CARE CENTER

(HAZEL DELL), INC., CARE CENTER
(SULLIVAN PARK), INC., CARE CENTER
(SUNNYSIDE), INC., CARE CENTER:
(TOPPENISH), INC., GIG HARBOR
VENTURES, LLC, LIVING COURT
VENTURES, LLC, ENUMCLAW
VENTURES II, LLC, AND DOES 1-100,

INCLUSIVE,

Defendants.

)
)
)
)
)
)
)
)
(EDMONDS), INC., CARE CENTER )
)
)
)
)
)
)
)
)
)
)

-2- : ;
[PROPOSED] CONSENT DECREE AND ORDER

 

 
 

 

 

Case 1:17-cv-01299-AWI-SAB_ Document 89 Filed 02/20/20 Page 3 of 42

Additional Counsel Jor the EEOC:

Amos Ben Blackman, WA SBN 50331
U.S. EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION

909 First Avenue, Suite 400

Seattle, WA 98104 ,
Telephone: (206) 220-6930

Facsimile: (206) 220-6911

E-Mail: amos.blackman@eeoc.gov

Counsel for Defendants (except Defendant Cypress Point Ventures, LLC):

Paul M. Ostroff (CSB No. 67054)
ostroffp@lanepowell.com

Beth Golub Joffe (Admitted Pro Hac Vice)
joffeb@lanepowell.com

LANE POWELL PC .

||601 SW Second Avenue, Suite 2100

Portland, Oregon 97204-3158
Telephone: 503.778.2100
Facsimile: 503.778.2200

. 3.
[PROPOSED] CONSENT DECREE AND ORDER

 
 

—

Bw MY =| FD 0 &® IY DA HW B® WwW WN

ws

16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

.Case 1:17-cv-01299-AWI-SAB Document 89 Filed 02/20/20 Page 4 of 42

Plaintiff U.S. Equal Employment Opportunity Commission (the “BEOC” or
“Commission”) and Defendants Prestige Care, Inc., Prestige Senior Living, LLC, Prestige Senior
Management, LLC, Care Center (Anchorage), Inc., Green Valley Ventures, LLC, Lake Havasu
Too, LLC, Sierra Vista Ventures, LLC, Chico Ventures, LLC, Manteca Ventures, LLC, .
Marysville Ventures, LLC, Oroville Assisted Living, LLC, Visalia Ventures, LLC, Care Center
(Lewiston), Inc., Caldwell Ventures, LLC, Parkwood Meadows, LLC, Kalispell Ventures, LLC,
Henderson Ventures II, LLC, Care Center (Glisan), Inc., Care Center (Hood River), Inc., Care

Center (Laneco), Inc., Care Center (Linda Vista), Inc., Care Center (Menlo Park), Inc., Care

‘Center (Porthaven), Inc., Care Center (Willowbrook), Inc., PCI Care Venture I, Inc.,

Summerplace Assisted Living, LLC, Care Center (Camas), Inc., Care Center (Centralia), Inc.,
Care Center (Edmonds), Inc., Care Center (Hazel Dell), Inc., Care Center (Sullivan Park), Inc.,
Care Center (Sunnyside), Inc., Care Center (Toppenish), Inc., Gig Harbor Ventures, LLC, Living
Court Ventures, LLC, and Enumclaw Ventures II, LLC (collectively, “Defendants” hereby
stipulate and agree to entry of this Consent Decree (“Decree”) to resolve the Commission’s
Complaint against Defendants in U.S. Equal Employment Opportunity Commission vy. Prestige

Care, Inc. et.al., Case No. 1:17-cv-01299-A WI-SAB (E.D. Cal.) (the “Action”),

 

On September 28, 2017, the Commission filed the Action in the United States District -
Court, Eastern District of California, for violations of the Americans with Disabilities Act of

1990, as amended, 42 U.S.C. § 12101 ef seg. (the “ADA”), on behalf of a class of aggrieved

| individuals, including Charging Party Mitchell Miller, individual employees named in the

Complaint, and unnamed, similarly-situated class members. The Action alleges that Defendants
maintain policies and practices that required that all employees be “100% fit for duty”/*100%
healed” and perform “100% of job duties,” and that Defendants fail to provide leave as an
accommodation except that which qualified as personal leave or under the Family and Medical
Leave Act (“FMLA”). The Action brings three counts under the ADA, alleging: (1) that .
Defendants’ practices constitute an unlawful qualification standard because it barred a class of
qualified individuals with disabilities from working unless they could perform all job functions,

including marginal job functions, without a reasonable accommodation; (2) that Defendants fail

-4-
[PROPOSED] CONSENT DECREE AND ORDER

 

 
 

 

 

Case 1:17-cv-01299-AWI-SAB Document 89 Filed 02/20/20 Page'5 of 42

to provide reasonable accommodations to a class of qualified individuals with disabilities
pursuant to these policies and practices; and (3) that Defendants specifically failed to hire
Charging Party Mitchell Miller because of his disability and/or because it regarded him as
disabled. Defendants deny each of the claims and allegations in the Complaint.
I. PURPOSES AND SCOPE OF THE DECREE

A, The EEOC and Defendants (collectively, the “Parties”) agree to conclude fully
and finally all claims arising out of the Action and Mr. Miller’s charge of discrimination filed
with the EEOC by entry of the Consent Decree (“Decree”). The Decree is binding on and _ |
enforceable against Defendants and their subsidiaries, successors (as limited as set forth in
Section I.F below), acquired entities (but only to the extent defined and limited as set forth in

Section I.G below), and assigns, to the extent permitted by law. .

B, The Parties have entered into the Decree for the following purposes:
| 1, To further the objectives of equal employment opportunity as set forth in
the ADA; .
2. To provide appropriate monetary and injunctive relief;
3, To ensure a work environment free from discrimination, especially as it

relates to disability discrimination;
4, To ensure Defendants’ policies,.procedures, and practices comply with
and achieve the objectives of the ADA;
5, To ensure Defendants’ managers and employees understand their rights
and responsibilities under the ADA and Defendants’ policies, procedures, and practices;
6, To ensure Defendants’ managers and employees have access to
‘ appropriate and effective mechanisms for handling requests for reasonable

accommodation and complaints of disability discrimination in the workplace;

7, To ensure appropriate record keeping, reporting, and monitoring; and .
8, To avoid the expensive and protracted costs incident to litigation of the
Action. —
5.

[PROPOSED] CONSENT DECREE AND ORDER

 

 
 

Da oD mS DO NH BR WH —-

wn FF YD YN

16

17.
18

19
20
21
22
23
24
29
26

27

28

 

 

Case 1:17-cv-01299-AWI-SAB Document 89 Filed 02/20/20 Page 6 of 42

-¢C, The Decree will be implemented by Defendants and Defendants’ facilities on a
nationwide basis, including facilities operated as a corporate entity not named as a defendant in
the Action but for which Defendant(s) participate in, approve and/or ratify the facilities’ policies,
procedures, and practices regarding employment discrimination on the basis of disability.

Dz. The Decree is not a finding on the merits of this case and shall not be construed as
an admission by Defendants of a violation of the ADA. -

E, The Decree in no way affects the EEOC’s right to bring, process, investigate or
litigate other charges that may be in existence or may later arise against one or more Defendants
in accordance with EEOC procedures. .

F, As used in this Decree, the term “successor” is limited as follows:

|. This Decree shall not be applicable to nor shall it be binding on any
individual facility, employer, entity or operation! which is sold, leased, conveyed, or
otherwise transferred to an entity or person that is (1) not named as a Defendant in the

| Action as of the date of the entry of this Decree; or (2) that is not under the substantial

ownership or control of a party named as a Defendant in this Action as of the date of
entry of this Decree, This Section I.F.1 does not apply to Prestige Care, Inc., Prestige
Senior Living, LLC, and Prestige Senior Management, LLC.

7 2. The injunctive relief provisions of this Decree, set forth in Section VIII in
its entirety, Section IX in its entirety, Section X.A, Section X.B, and Section X.C, shall
not be applicable to nor shall they be binding on successors to Prestige Care, Inc.,
Prestige Senior Living, LLC, and Prestige Senior Management, LLC after three (3)-

years from the Effective Date or with respect to the sale conveyance or transfer of all or

 

' Care Center (Anchorage), Inc., Green Valley Ventures, LLC, Lake Havasu Too, LLC, Sierra Vista Ventures, LLC,
Chico Ventures, LLC, Manteca Ventures, LLC, Marysville Ventures, LLC, Oroville Assisted Living, LLC, Visalia
Ventures, LLC, Care Center (Lewiston), Inc., Caldwell Ventures, LLC, Parkwood Meadows, LLC, Kalispell
Ventures, LLC, Henderson Ventures HI, LLC, Care Center (Glisan), Inc., Care Center (Hood River), Inc., Care
Center (Laneco), Inc., Care Center (Linda Vista), Inc., Care Center (Menlo Park), Inc., Care Center (Porthaven),
Inc., Care Center (Willowbrook), Inc., PCI Care Venture I, Inc., Summerplace Assisted Living, LLC, Care Center
(Camas), Inc., Care Center (Centralia), Inc., Care Center (Edmonds), Inc., Care Center (Hazel Dell), Inc., Care
Center (Sullivan Park), Inc., Care Center (Sunnyside),-Inc., Care Center (Toppenish), Inc., Gig Harbor Ventures,
LLC, Living Court Ventures, LLC, and Enumclaw Ventures IT, LLC. ,

-6-
[PROPOSED] CONSENT DECREE AND ORDER

 

 
 

rR WY WV

6

16
17

18

19
20
21
22
23
24

26

27 |

28

 

 

Caseé 1:17-cv-01299-AWI-SAB Document 89 Filed 02/20/20 Page 7 of 42

‘substantially all of it or their assets which is closed or otherwise consummated more
than three (3) years after the Effective Date, the date of such closing or other
consummation, whichever is later. Prestige Care, Inc., Prestige Senior Living, LLC, and
Prestige Senior Management, LLC shall provide the EEOC with notice of such a
~ transaction no later than thirty (30) day prior to such closing or other consummaiion,
3. The monetary relief provisions of this Decree, set forth in Section VI] in
its entirety, shall be applicable to and shall be binding on Prestige Care, Inc., Prestige
Senior Living, LLC, and Prestige Senior Living, LLC, and their subsidiaries, legal
successors, and assigns, for the Term of the Decree.
4, Nothing contained in Sections LF.1, LF.2, and LF.3 above shall limit or
restrict the reduction in the duration of the Decree as provided in Sections I'V.B and
VILA. 1.c below. 7 |
G. | This Decree shall apply to facilities acquired by a party named as a Defendant in
the Action as of the date this Decree is entered (or a successor thereto, as limited as set forth in
Section I.F above), and for a period of two years thereafter, When a facility is acquired during
this two-year period, the Decree shall be of no force or effect until three months have elapsed
after the defendant has assumed operational control of the facility. This three-month period is
provided to allow the Defendant to implement such changes as may be required in the
management of the facility to comply with this Decree, Facilities acquired more than two years
after entry of the Decree will not be covered by this Decree.
| II. RELEASE OF CLAIMS
A. The Decree fully and completely resolves all issues, claims and allegations raised
by the EEOC against Defendants in the Action, including those asserted by the EEOC for and on.
behalf of all claimants, unidentified and not yet identified, in the Action.
B. Nothing in the Decree shall be construed to limit or reduce Defendants’ -

obligations to comply fully with the ADA or any other federal employment statute.

-7-
[PROPOSED] CONSENT DECREE AND ORDER’

 

 

 
 

DoD 9D DBD rNQ non wn F&F WH NL

Nu NY NY NY NY NY N NNO Re Rm ee ee Os
Oo SN DR MW FF WYN =| OD 0D DO NI DW BF Ww NY —

 

 

 

Case 1:17-cv-01299-AWI-SAB Document 89 Filed 02/20/20 Page 8 of 42

C, Nothing in the Decree shall be construed to preclude any party from bringing suit
to enforce the Decree in the event that any party hereto fails to perform the promises and
representations contained herein. |

Wl. JURISDICTION AND AUTHORITY OF THE COURT —

A, | The Court has jurisdiction over the Parties and the subject matter of the Action.
The Action asserts claims that, if proven, would authorize the Court to grant the equitable relief
set forth in the Decree.

B, The terms and provisions of the Decree are fair and reasonable.

C.° ‘The Decree conforms with the Federal Rules of Civil Procedure and ADA.and is
not in derogation of the rights or privileges of any person. ) , -

D, The Court shall retain jurisdiction of the Action during the duration of the Decree
for the purposes of entering any order, judgment, or decree that may be necessary to implement
the relief provided herein. |

IV. EFFECTIVE DATE AND DURATION OF DECREE

A. . The provisions and agreements contained herein are effective immediately upon
the date which the Decree is entered by the Court (the “Effective Date”),

B. Except as otherwise provided herein, the Decree shall remain in effect for five (5)
years measured from the Effective Date (the “Term’’).

. V. MODIFICATION AND SEVERABILITY

A, The Decree constitutes the complete understanding of the Parties with respect to
the matters contained herein. No waiver, modification, or amendment of any provision of the
Decree will be effective unless made in writing and authorized by a representative of each of the
Parties. |

B. If one or more of the provisions of the Decree are rendered unlawful or
unenforceable, the Parties shall make good faith efforts to agree upon appropriate amendments to
the Decree in order to effectuate the purposes of the Decree. In any event, the remaining
provisions will remain in full force and effect unless the purposes of the Decree cannot, despite
the Parties’ best efforts, be achieved, —

-8-
[PROPOSED] CONSENT DECREE AND ORDER

 
 

wn Fe WW pp

Oo wo Fe I NH

 

 

 

Case 1:17-cv-01299-AWI-SAB Document 89 Filed 02/20/20 Page 9 of 42

C. By mutual agreement of the Parties and with the approval of the Court, the Decree
may be amended or modified in the interests of justice and fairness in order to effectuate the
provisions of the Decree.

VI. COMPLIANCE AND DISPUTE RESOLUTION

A, The Parties expressly agree that if the EEOC has reason to believe that one or
more Defendants have failed to comply with any provision of this Decree, the EEOC may bring
an action before this Court to enforce the Decree. Prior to initiating such action, the EEOC will
notify Defendant(s) and/or its/their legal counsel of record, in writing, of the nature of the |
dispute. This notice shall specify the particular provision(s) of the Decree that the EEOC
believes has been breached. Absent a showing that the delay will cause irreparable harm, the
Parties shall have forty-five (45) days? to attempt to resolve or cure any alleged non-monetary
breach and shall have fourteen (14) days to attempt to resolve or cure any alleged monetary |
breach. If a Defendant identifies an issue, claim or dispute concerning the administration of this
Decree, or the actions of the EEOC under the Decree, it may notify the EEOC of the existence of
such a dispute, and the Parties shall have forty-five (45) days to attempt to resolve or cure any
such issue, claim or dispute. .

B. The Parties agree to cooperate with each other and use their best efforts to resolve
any dispute that arises under this section. .

Cc, After forty-five (45) days have passed with respect to any alleged non-monetary
breach, or fourteen (14) days have passed with respect to any alleged monetary breach, if the
Parties have reached no resolution or agreement to extend the time further, either Party may
petition this Court for resolution of the dispute, seeking all available relief} including an
extension of the Term of the Decree and any other relief the court deems appropriate.

D. If the EEOC and/or Defendant(s) has reason to believe that the Claims

Administrator or-the EEO Monitor has failed to fulfill any of her or his obligations under this -

Decree, it/they shall notify the other Party(ies) and/or its/their legal counsel of record, in writing,

 

2 Time periods specified in the Decree shall be computed in accordance with Fed. R. Civ. P. 6(a).

-9-
[PROPOSED] CONSENT DECREE AND ORDER

 
nN nN nN wo & oO BY i) i) — _ — — — — — — — met : .

 

 

 

Case 1:17-cv-01299-AWI-SAB Document 89 Filed 02/20/20 Page 10 of 42

of the nature of the alleged failure. This notification shall specify the particular provision(s) of

the Decree that the Party(ies) believe the Claims Administrator or EEO Monitor has failed to

fulfill. The Parties shall then have thirty (30) days during which they shall cooperate and attempt

|| to ensure the Claims Administrator or EEO Monitor cures the alleged failure. If the Parties are

unable to ensure that the Claims Administrator or EEO Monitor has cured or will cure the
alleged failure after those thirty (30) days, they shall replace the Claims Administrator in
accordance with Section VII.B.1 or the EEO Monitor in accordance with Section IX.B.1.
VII. MONETARY RELIEF

A. In settlement of this lawsuit, Defendants shall pay a total of $2,000,000.00 (two
million dollars and zero cents) (the “Damages Fund”). The Damages Fund is inclusive of al]
back-pay, compensatory damages, and punitive damages monetary relief, as further defined and
specified below. The EEOC has full and complete discretion under the terms of the Decree to
determine who is a claimant and to determine the amount and characterization of payment, if
any, to the Charging Party and claimants from the Damages Fund.

. I, Defendants’ Deposit of Damages Fund Monies in the Escrow Account

‘ a: No later than the Effective Date, Defendants shall create an escrow
account for the deposit of the Damages Fund monies (the “Escrow Account”). ©

b. Defendants shall make deposits in the Escrow Account as follows:

. i. No later than January 31, 2020, Defendants shall make a

deposit of no less $400,000.00 into the Escrow Account or, if the Escrow

Account has not been established, in the trust account of its counsel of

record; and Defendants’ counsel of record shall transfer the $400,000.00

into the Escrow Account no later than the Effective Date;

il, No later than January 31, 2021, Defendants shall make a
deposit of no less $400,000.00 into the Escrow Account; |
iii, No later than January 31, 2022, Defendants shalf make a

deposit of no less $400,000.00 into the Escrow Account;

~ =10- .
[PROPOSED] CONSENT DECREE AND ORDER

 
 

kk WY WY

|

12
13

“15
16
17
18

19

20
21
22
23

24
' 25

26
27
28

a) \o oo “I ON wa

 

 

 

Case 1:17-cv-01299-AWI-SAB Document 89 Filed 02/20/20 Page 11 of 42

iv. No later than January 31, 2023, Defendants shall make a
deposit of no less $400,000.00 into the Escrow Account; .

Vv, No later than January 31, 2024, Defendants shall make a
deposit of no less $400,000.00 into the Escrow Account.
C.: In the event that Defendants deposit the entirety of the Damages

Fund into the Escrow Account prior to January 31, 2024, the Term of the Decree

‘shall be reduced by the number of months the final deposit is made in advance of

the due date for the final deposit January 31, 2024), but in no event, will the

Term be reduced by more than twenty-four (24) months. For example, if.

_ Defendants make a final deposit satisfying the Damages Fund on January 1, 2023,

the Term of the Decree shall be reduced by twelve (12) months.

d. Within seven (7) days of making any deposit in the Escrow
Account, Defendants shall notify the EEOC of the amount of the deposit and the
current balance of the Escrow Account. Within forty-five (45) days of making
any deposit in the Escrow Account, Defendants shall provide the EEOC with the
most recent account statement for the Escrow Account reflecting the deposit.

€. Any expenses, costs or fees associated with the opening,

- maintenance, or administration of the Escrow Account shall be borne by

Defendants and not subtracted from the funds deposited therein or the Damages
Fund.
2. Monetary Relief for Charging Party and Identified Claimants

a. In settlement of the claims of Charging Party Mitchell Miller and

_ the claimants the EEOC has presently identified to Defendants (collectively

referred to as the “Identified Claimants”), the EEOC has full and complete
discretion under the terms of the Decree to determine the amount and
characterization of payment, if any, to an Identified Claimant. The EEOC will
make a determination of eligibility of any claimant to receive any monies based .
upon information the EEOC receives from the Claims Forms and any other

-Il-
[PROPOSED] CONSENT DECREE AND.ORDER

 
 

wn FS Wi dD

a) Ko] oo ~ nN

12
13
14
15
16
17
18
19
20
21
22
23
24

» 25

26
27
28

 

 

 

Case 1:17-cv-01299-AWI-SAB Document 89 | Filed 02/20/20 Page 12 of 42

information it has available to it making an eligibility determination.

b. The EEOC shall provide to Defendants'a distribution list

_ designating each Identified Claimant’s portion and amount of monetary relief, if

any, as well as the name and address to which each Identified Claimant’s portion
and amount of monetary relief shall be delivered. |
c Within thirty (30) days of receiving the EEOC’s Identified
Claimants distribution list, Defendants shall have a check payable from the
Escrow Account sent, via first class mail, in the amount designated in the EEOC’s
distribution list, to the Identified Claimants. Within thirty (30) days of mailing

the aforementioned payments, Defendants shall submit copies of the checks and

- any related correspondence to the EEOC, as well as a report regarding the mailing

of the checks to the EEOC. The report shall show the amount of the check, the
date the check was mailed, the person to whom the check was mailed, and the
address to which the check was mailed. Each check will remain valid for 180
days. If any such check is returned or known to be lost or destroyed, or not
negotiated within 180 days, Defendants shall notify the EEOC and cooperate with
the EEOC in reissuing the check. Defendants will not be obligated to reissue a
check to a Claimant more than one (1) time. The Parties shall cooperate to
endeavor that all Claimants receive the amounts due to them.

d. Payments to the Identified Claimants will be made in amounts to
be designated at the full and complete discretion of the EEOC, which amounts
will be paid to each by one check issued for damages in the form of compensatory
damages, and for this payment Defendants, in the ordinary course, shall prepare

and distribute 1099 tax reporting forms to the Identified Claimants, if required by

law, and shall make any appropriate reports to the Internal Revenue Service and

other tax authorities, Within thirty (30) days of the issuance of any 1099,

Defendants shall provide copies and any related correspondence to the EEOC.

-12-
, [PROPOSED] .CONSENT DECREE AND ORDER -

 

 
 

wn FP WY NH

 

 

 

Case 1:17-cv-01299-AWI-SAB Document 89 Filed 02/20/20 Page 13 of 42

3, Monetary Relief for Unidentified Claimants

a. Monetary relief shall also be distributed to additional claimants
who are not presently identified to Defendants (the “Previously Unidentified
Claimants”), These claimants will be identified through the claims administration
process set forth-in Section VII. B below. The EEOC has full and complete
discretion under the terms of the Decree to determine the amount and
characterization of payment, if any, toa Previously Unidentified Claimant.

b. Payment, if’ any, to Previously Unidentified Claimants shall be
triggered by the EEOC’s issuance to Defendants of a Previously Unidentified
Claimants distribution list designating Previously Unidentified Claimants’
amounts and designations of monetary relief as well as the names and addresses
to which the checks are to be delivered. The EEOC may continue to issue
Previously Unidentified Claimants distribution lists until the Damages Fund is
exhausted, but i in no event, not later than the end of the Term of the Decree. |

ce. Within thirty (30) days of receiving a Previously Unidentified
Claimants distribution list, Defendants shall have checks payable from the Escrow}
Account sent, via first class mail, in the amounts designated in the Previously
Unidentified Claimants distribution list to the Previously Unidentified Claimant at
the addresses provided in the distribution list. Within thirty 30) days of mailing
the aforementioned payments, Defendants shall submit copies of the checks and
any related correspondence as well as a report regarding the mailing of the checks
to the EEOC. The report shall show the amount of the check, the date the check:
was mailed, the person to whom the check was mailed, and the address to which —
the check was mailed. Each check will remain valid for 180 days. If any such

check is returned or known to be lost or destroyed, or not negotiated within 180
days, Defendants shall notify the EEOC and cooperate with the EEOC in
reissuing the check. Defendants will not be obligated to reissue a check to a

Claimant more than one (1) time, unless the need to reissue the check resulted

-13- .
[PROPOSED] CONSENT.DECREE AND ORDER

 

 
 

 

 

 

Case 1:17-cv-01299-AWI-SAB Document 89 Filed 02/20/20 Page 14 of 42

B.

4 .

from Defendant(s)’ error. The Parties shall cooperate to endeavor that all
Claimants receive the amounts due to them.

d, Payments to the Previously Unidentified Claimants will be made in
amounts to be designated at the full and complete discretion of the EEOC, which
amounts will be paid to each by one check for damages in the form of |
compensatory damages, if any, and for this payment Deféndants, in the ordinary
course, shall prepare and distribute 1099 tax reporting forms to the Previously
Unidentified Claimants, if required by law, and shall make any appropriate
reports to the Internal Revenue Service and other tax authorities, Within thirty
(30) days of the issuance of any 1099 form, Defendants shall provide copies and
any related. correspondence to the EEOC.

4. Presently Unavailable Funds in the Escrow Account

a. | Due to Defendants’ schedule of deposits of damages fund monies
in the Escrow Account set forth in Section VII.A.1.b above, the EEOC may
determine that Identified Claimants and/or Previously Unidentified Claimants are
due amounts that are not presently available in the Escrow Account, —

~b. Inaddition to the distribution lists described above, the EEOC
may, after Defendants make a deposit into the Escrow Account,.issue additional
distributions lists designating additional payments to be made in accordance with
the procedures above to Claimants who previously received payments,

C In the event that the EEOC issues a distribution list that specifies —
amounts due to Claimants that exceed the funds presently available in the Escrow
Account, Defendants shall promptly notify the EEOC of the amount of the
overage, and the EEOC will reissue the distribution list with revised amounts.

Claims Administration

1. Claims Administrator, Within thirty (30) days of the Effective Date,

Defendants shall hire arid appoint a specific professional individual or organization

(“Claims Administrator”), approved by the EEOC, to oversee the payment of the

- #14.
[PROPOSED] CONSENT DECREE AND ORDER

 

 
 

 

 

Case-1:17-cv-01299-AWI-SAB Document 89 Filed 02/20/20 Page 15 of 42

Damages as designated by the EEOC pursuant to the Decree. If the Claims
Administrator initially appointed by Defendants thereafter declines to serve or to carry
out its duties under the Decree, Defendants shall, within fourteen (14) days, notify the
EEOC in writing of the need for a replacement Claims Administrator, and within ten
(10) days the EEOC shall provide Defendants with three (3) new Claims Administrators
from which Defendants shall select a replacement. Defendants shall advise the Claims
Administrator (and any replacement for her or him) that she or he has access to the
EEOC and that she or he shall work with the EEOC to identify eligible Claimants in
accordance with the EEOC’s criteria.

2. Potential Claimant List. Within sixty (60) days of the Effective Date,
Defendants shall provide to the Claims Administrator a list of all employees who at any
time between July 15, 2014 and December 31, 2018 were terminated, either voluntarily
or involuntarily, who had a mental or physical impairment or condition, of which a
Defendant knew (as defined below) at the time of his/her termination. The list provided
by Defendants shall include each employee’s and/or former employee’s last known
address, phone number(s), and email address. | | . |

a, As used in this Section VII.B.2, “a mental or physical impairment
or condition, of which a Defendant knew” includes individuals who, within one
year of their separation, from employment, filed a written claim for workers’
compensation benefits or short-term disability benefits, requested medical leave
pursuant to the Family and Medical Leave Act or similar state laws, requested
accommodation of a mental and/or physical impairment, or whose personnel
records maintained by the Defendant reflect that the individual had a disability

; within the meaning the Americans With Disabilities Act. Defendants may limit —
their search for this information to the following: (1) personnel records
maintained by the Defendants in the course and scope of its business which
reflect, on their face, that the individual had a physical or mental impairment or

condition; (2) filings of workers’ compensation claims as evidenced by the

“15+
[PROPOSED] CONSENT DECREE AND ORDER

 

 
BR WY WN

A

 

 

 

Case 1:17-cv-01299-AWI-SAB Document 89 Filed 02/20/20 Page 16 of 42

~

submissiorvof a California DWC | or similar form in another state concerning the
Defendant who was his/her employer within the 12 months preceding the
termination; (3) entries of recordable injuries in an OSHA 300 log within 12
months preceding of the date of termination; (4) filings of claims for disability
benefits with the California Employment Development Department, or similar
state agency, of which the Defendants had actual notice, within 12 months
preceding the termination; (5) submitted a Department of Labor Form WH 380E
or similar form under similar state laws, of which the Defendants had actual
notice, within 12 months preceding the termination.

_ »b. EEOC retains sole discretion to identify Previously Unidentified
Claimant(s) based on information available to it, including by not limited to the
Potential Claimant List, and any monetary amounts for which each may be
eligible, and nothing in this section or any other precludes the EEOC from
determining that a Previously Unidentified Claimant is an eligible claimant.

3, Claims Notice Process. The EEOC shall develop a questionnaire and
notice letter template, and it will provide them to the Claims Administrator, The EEOC
will provide written notice to Defendants’ counsel that it has provided said questionnaire
and notice letter as required. Within thirty (30) days of receipt by the Claims
Administrator of the EEOC’s questionnaire and notice letter, the Claims Administrator
shall, for each employee and/or former employee identified under in Section VII.B.2 .
above, provide notice as follows: |

a. Send a questionnaire and notice letter (as provided by the EEOC)
via first class mail to the most recent address of the Previously Unidentified
Claimant as determined by the Claims Administrator through research and best
efforts, including a search of a database such as Accurint (i) notifying the
Previously Unidentified Claimant of his or her ability to file a claim for monetary
relief and re-apply for employment; (ii) providing the Previously Unidentified

Claimant with instructions on how to file a claim on-line with the Claims.

-16-
[PROPOSED] CONSENT DECREE AND ORDER

 

 

 
 

 

 

 

 

Case 1:17-cv-01299-AWI-SAB Document 89 Filed 02/20/20 Page 17 of 42

Administrator; (iii) providing the Previously Unidentified Claimant with the
opportunity to seek assistance in completing the on-line claim; and (iv) enclosing
a claim form or forms,

b. Every forty-five (45) days following receipt by the Claims

Administrator of the EEOC’s initial questionnaire and notice letter, the Claims

- Administrator shall provide to the EEOC notification that the Claims

Administrator mailed a questionnaire and notice letter to each Previously

Unidentified Claimant. This notification shall include the name and address of
each Previously Unidentified Claimant(s) to which the questionnaire and notice
letter were sent.

c. Should any correspondence to a Previously Unidentified Claimant
from the Claims Administrator be returned undeliverable, within twenty-one (21)
days the Claims Administrator shall notify the EEOC that the correspondence has

been returned. The EEOC shall thereafter undertake any efforts it deems

- appropriate to locate the Previously Unidentified Claimant. If the EEOC is able

to procure another address or means of contact for the Previously Unidentified
Claimant, it shall provide this information to the Claims Administrator.and the

Claims Administrator will make one additional attempt to provide the

~ questionnaire and notice letter to the Previously Unidentified Claimant,

4, Claims Distribution Process.

a, At forty-five (45) day intervals after. mailing the first group of
questionnaires and notice letters, the Claims Administrator shal] forward to the
EEOC any submitted claim forms received from any Previously Unidentified
Claimant. The Claims Administrator shall provide Defendants and the EEOC
electronic access to the claims forms filed online. .

b. The EEOC shall have the sole discretion to make the final

determination whether a potential Previously Unidentified Claimant is an eligible

claimant. The EEOC shall have the sole discretion to designate the amount of the | _

. Te .
[PROPOSED] CONSENT DECREE AND ORDER

 

 
rh WwW bd

6

10

12
13
14
15
16
17

18 |

19
20
21
22
23

24.

25
26

27 |
28

 

 

 

Case 1:17-cv-01299-AWI-SAB Document 89 Filed 02/20/20 Page 18 of 42

Damages Fund to be distributed to each eligible claimant. The EEOC will make a

determination of eligibility based upon information it receives from the claims

forms and any other information it has available to it making an eligibility
determination. | |

. C. On a monthly basis after issuance of the first Distribution List, the
Claims Administrator shall providé the EEOC with a copy of each canceled check

issued in accordance with Section VII.A.3.c above, and identify any check

“returned, known to be lost or destroyed, or not negotiated within 180 days of

issuance, to enable the Parties to track the balance of the Damages Fund.

d. The EEOC may subsequently issue additional distribution list(s),
as necessitated by reasons including but not limited to, receipt of additional
claims forms or further notice from Defendants or their Claims Administrator that
any check issued to an eligible Claimant was returned, known to be lost or
destroyed, or not negotiated within 180 days after issuance. |

e, On a quarterly basis, continuing until the Damages Fund is
exhausted, the Claims Administrator will notify the EEOC of any remaining
balance in the Class Fund.

f. . The EEOC may subsequently issue additional distribution list(s)
for a period of one (1) year and nine months from the final deposit of settlement
monies by Defendants, |

g. Prior to the expiration of the Decree, the EEOC shall designate a
“Final Distribution List” which may include, in addition to any additional eligible
claimants to receive payments, any additional amounts to be paid to eligible
claimants who previously received payments.

h, No further distribution list shall be issued by the EEOC after the
Final Distribution List is provided to the Claims Administrator. However, if any
such check issued in accordance with the Final Distribution List is returned,

known to be lost or destroyed, or not negotiated within 180 days, the Claims

~18-
' [PROPOSED] CONSENT DECREE AND ORDER

 

 
pS a nN

Do Oo fo ND WN

 

 

Case 1:17-cv-01299-AWI-SAB Document 89 Filed 02/20/20 Page 19 of 42

Administrator shall notify the EEOC and cooperate with the EEOC in reissuing
the check. There is no obligation to reissue a check more than one (1) time, unless
the need to reissue the check resulted from Defendant(s)’s error. The Parties shall
cooperate to endeavor that all Claimants receive the amounts due to them.

| ii -» No fewer than 180 days and no more than one year after issuance
of the payments in accordance with the Final Distribution List, any remaining
monies in the Class Fund shall be donated to a charity that promotes equal
opportunities for people with disabilities. The monies will be donated under the
name of Prestige Care, Inc. pursuant to this term of the Decree. Notice shall be,
given to the EEOC that payment was made along with a copy of the check and -
correspondence. |

VI. GENERAL INJUNCTIVE RELIEF

A. Non-Discrimination. Defendants, their officers, owners, managers, subsidiaries,
and successors shail: (a) not discriminate against persons in violation of the ADA, including on
the basis of their disabilities, perceived disabilities and/or records of disabilities; (b) not engage
in any action, policy or practice that discriminates against any employee in violation of the
ADA, including on the basis of their disabilities, perceived disabilities and/or records of
disabilities; (c) engage in the interactive process with each qualified individual with a disability
in conformity with the ADA; and (d) provide a reasonable accommodation to each qualified
individual with a disability, unless Defendants demonstrate that the accommodation would
impose an undue hardship on the operation of their business.

B. Retaliation. Defendants, their officers, owners, managers, subsidiaries, and
successors shall not retaliate against any current or former employee or applicant of Defendants
or its successors because she or he has, in the past, or during the term of the Decree:

(a) participated in any manner in any investigation (including, without limitation, any internal
investigation undertaken by Defendants or its successors) or proceeding in connection with the
Action or the charge of discrimination from which it arose; (b) was identified as a possible
witness or claimant in the Action or under the Decree; (c) sought and/or received any relief or

-19-
[PROPOSED] CONSENT DECREE AND ORDER

 

 
_

Qo so oe ~~] ON ab WwW Ne _

NO nN i) i) No nN i] N hd — _ — — — _— — — —
oo ~ nN MM a Ww NO _ So ‘oO Co “DD wn os Ww No _

 

 

Case 1:17-cv-01299-AWI-SAB Document 89 Filed 02/20/20 Page 20 of 42

otherwise exercised rights under the Decree; or (d) applied for employment following receipt of
a notice based on the provisions of the Decree. |

CC. “100% of Job Duties” and “100% Healed” Policies and Practices, Defendants, .
their officers, owners, managers, subsidiaries, and successors, shall not implement any policy,
procedure, or practice whereby they require‘any employee or group of employees to fulfill
“100% of job duties” and/or return to work without medical restrictions (“100% fit for
duty”/100% healed”), except that nothing in this provision forecloses Defendants’ ability to
make only reasonable accommodations and to consider the individual’s ability to perform the
essential job functions with such reasonable accommodation.

D. Leave, Light Duty, and Reassignment as Reasonable Accommodations,

Defendants, their officers, owners, managers, subsidiaries, and successors, shall engage in the

interactive process to identify and provide reasonable accommodations, as required by the ADA, |

including where appropriate consideration of leave an accommodation, light duty, and/or
temporary or permanent job reassignment.
E. Selection/Retention Policies. Defendants, their officers, owners, managers,

subsidiaries, and successors, shall not implement any policy, procedure, or practice whereby an

employee’s or applicant’s disability or record of a disability is a factor in the employee’s or

applicant’s selection for a layoff/reduction-in-force or non-retention in connection with an
acquisition or merger, except that nothing in this provision forecloses Defendants’ ability to
make only reasonable accommodations and to consider the individual’s ability to perform the
essential job functions with such reasonable accommodation. |
| _ IX. SPECIFIC INJUNCTIVE RELIEF
A. Reinstatement/Reapplication | .

L, In conjunction with the mailing of monetary relief, Claimants will be
notified that they are invited to apply for employment with Defendants, including but
not limited to the position(s) they previously held. The notice, which shall be drafted
by Defendants and approved by the EEOC, shall inform Claimants where Defendants

publicize the availability of vacant positions, specifically indicate that anyone who

. -20-
[PROPOSED] CONSENT DECREE AND ORDER

 
Nw

NN WY NN NY NY NY NY | fF | Se = SF Se KL Ks
oC ND A RF YW YD = GD OI DW DH BF WN - GD Dm RD NH FR Ww

 

 

 

Case 1:17-cv-01299-AWI-SAB Document 89 Filed 02/20/20 Page 21 of 42

may have felt they were terminated or excluded from employment due to a mental or
physical impairment is encouraged to apply, state that any past policy or practice that
required an employee with a disability to fulfill non-essential job functions (100% of
job duties) and/or have no medical restrictions (100% fit for duty/1.00% healed) before
being permitted to return to work has been eliminated; and briefly explain how

applicants and employees may seek reasonable accommodation when applying and/or

- commencing employment, Defendants shall provide the EEOC the draft notice within

fourteen (14) days of receiving the distribution list, and the EEOC shall respond within

fourteen (14) days of receipt. If the EEOC does not respond within fourteen (14) days, .

Defendants may use the notice as drafted.

2, Within ninety (90) days of receiving each distribution list, Defendants
shall review their personnel files and HRIS. systems and eradicate any “no rehire”
notation or other indication that would prevent an application for employment from
the Claimants from being considered equally with other applicants. If Defendants

believe there is cause to maintain a “no rehire” notation for a particular Claimant, they

-shall identify that Claimant to the EEOC and provide documentation demonstrating

the reason for no rehire, If the EEOC finds that the documentation does not
demonstrate a legitimate basis for no rehire, it will provide the information to the EEO
Monitor, who shall decide whether there is cause to maintain the “no rehire” notation.
Upon request by one or both of the Parties, the determination of the EEO Monitor
shall be subject to review by the District Court.

3, Defendants will consider an application for employment received from a
Claimant on an equal basis with applications received from ather applicants, and a
Claimant’s participation in this Action, status as a Claimant, and present or former
disability, record of disability, or need for accommodation will not be factors in
Defendants’ selection or non-selection of the Claimant for the position to which she or
he applies, except to the extent permitted by the ADA (i.e. with regard to reasonable
accommodation, qualification and undue burden), or other applicable law.

. "-21-
[PROPOSED] CONSENT DECREE AND ORDER

 

 
 

 

 

 

Case 1:17-cv-01299-AWI-SAB Document 89 Filed 02/20/20 Page 22 of 42

“A, . AS described in Section IX.K.2.h below, Defendants shall report to the
EEOC the applications they receive from Claimants and their selection(s) and non-
selection(s). |
B. Equal Employment Opportunity Monitor

I, Defendants shall retain an Equal Employment Opportunity Monitor
(“Monitor”) with demonstrable experience in the ADA, including creating effective
policies, procedures, practices and training regarding disabilities, reasonable |
accommodations, the interactive process, and retaliation under the ADA, to monitor
Defendants’ compliance with the ADA and the provisions of the Decree. The Monitor
shall be subject to the EEOC’s approval, which shall not be unreasonably withheld.
Within fourteen (14) days of the Effective Date, Defendants shal! propose a Monitor to
the EEOC. Ifthe EEOC’s does not approve the proposed Monitor, the EEOC shall
provide Defendants with a list of at least three suggested candidates acceptable to the
EEOC. Defendants shall bear all costs associated with the selection and retention of
the Monitor and the performance of his or her duties, If the Monitor initially retained
by Defendants thereafter declines to serve or to carry out her or his duties under the
Decree, Defendants shall, within fourteen (14) days, notify the EEOC in writing of the
need for a replacement Monitor, and the EEOC shall provide Defendants with three
(3) new Monitors from which Defendants shall select a replacement, Defendants shall
retain the original or replacement Monitor within thirty (30) days of the EEOC |
providing its approval or list of suggested candidates in writing.-
2. Defendants shall advise the Monitor (and any replacement for her or

him) that she or he has access to the EEOC and that she or he shall work with the
EEOC as necessary to ensure Defendants’ compliance with this Decree. |

°3. The Monitor’s responsibilities shall include: |

a. Reviewing and revising Defendants’ policies with respect to both
applicants for employment and employees regarding the prevention of disability .
discrimination, provision of reasonable accommodations, and engagement inthe

. -22~
[PROPOSED] CONSENT DECREE AND ORDER

 

 
 

NON NY NO NY VN NN NO mS me me me ee ee Oe
oN KH A BR YW NY = DD wen Dw RW NY = DBD ONIN DH FF WN

 

 

 

Case 1:17-cv-01299-AWI-SAB Document 89 Filed 02/20/20 Page 23 of 42

interactive process, ensuring Defendants implement these policies, and reviewing
their implementation; '

+b. _ Reviewing and revising Defendants’ procedures regarding requests
for accommodation and the interactive process, ensuring Defendants implement

‘these procedures, and reviewing their implementation; |

C. Reviewing requests for accommodation and Defendants’
interactive process with regard thereto:

d. Reviewing and revising Defendants’ procedures for responding to
complaints of disability discrimination, failure to engage in the interactive
process, and/or failure to provide reasonable accommodation, ensuring
Defendants implement these procedures, and reviewing their implementation;

e. Reviewing complaints of disability discrimination, failure to’
engage in the interactive process, failure to provide reasonable accommodation,
and/or retaliation with regard thereto and Defendants’ investigation thereof;

f. Reviewing, and making recommendations regarding training for
Defendants’ human resources, managerial, and supervisory staff on their
responsibilities with respect to the ADA, including reasonable accommodations
and the interactive process, and anti-retaliation policy;

g. Reviewing, making recommendations regarding, and approving
training materials for all persons who work for Defendants on their rights and
responsibilities with regard to disability discrimination, reasonable
accommodations, and the interactive process, in compliance with the ADA;

h. Developing procedures to ensure the preservation of personnel and
-employment records regarding all requests for a reasonable accommodation, the
interactive process, and complaints of disability discrimination; ensuring
Defendants implement these procedures; and reviewing their implementation;

i. Developing Defendants’ reporting and auditing procedures to
assist Defendants in carrying out their compliance obligations under the Decree;

-23- ;
[PROPOSED] CONSENT DECREE AND ORDER

 
 

_—

YM YW NY NY YW NY Ww KY | HH | | Se | He | eH es
oo way DW WwW BP WD NYO —|- D WO MB yNQ nwunre WwW VY —

Oo Ob Se SI DH Fe WY NY

 

 

 

Case 1:17-cv-01299-AWI-SAB Document 89 Filed 02/20/20 Page 24 of 42 |

j. Assisting and assessing Defendants with respect to the proper
identification of individuals covered by the ADA, engaging in the interactive
process, and providing reasonable accommodations under the ADA;

ke Evaluating Defendants’ progress in compliance under the Decree;

1, Monitoring Defendants’ compliance with the terms of the Decree;
and | .

‘m, Preparing an annual report on Defendants’ compliance with the
foregoing areas/obligations, including their compliance with the terms of the
Decree and the Monitor’s compliance with her or his responsibilities as
articulated herein, which shall be provided simultaneously to the EEOC and
Defendants.

4, The Monitor shall assess Defendants’ compliance with the foregoing
provisions for the Term of the Decree by conducting in-person audits of Defendants’
practices to ensure compliance on an annual basis. Defendants shall make available to ©

the Monitor such documents, personnel, and access to facilities necessary to conduct the

compliance audits, so long as the requests for such things are reasonable and do not -

interfere with Defendants’ rendering of care or orderly operations. The Monitor will
endeavor to work cooperatively with Defendants in these audits and avoid. undue
financial burden. |

5, Starting with the Monitor’s third annual ‘report, the Monitor may include a

statement in her or his report that she or he believes that her or his involvement is no

‘longer necessary to ensure Defendants’ compliance-with this Decree and the ADA,

which must be supported by a detailed explanation of the bases for this statement. Upon
the EEQC’s agreement, which it shall not unreasonably withhold, the Monitor’s duties
shall thereafter be concluded in an orderly fashion prior to expiration of the Term of the [

Decree.

-24-
[PROPOSED] CONSENT DECREE AND ORDER

 

 
Case 1:17-cv-01299-AWI-SAB Document 89 Filed 02/20/20 Page 25 of 42

C, ADA Coordinator(s) and ADA Points of.Contact
|. Within thirty G0) days after the Effective Date, Defendants shall
designate or hire an ADA Coordinator(s) who shall work out of Defendants’ central
office. In addition, Defendants may designate ADA Points of Contact for each of their
facilities and locations who may be delegated responsibilities of the ADA
Coordinator(s), as set forth below and subject to the approval of the Monitor, and whose
fulfillment of those responsibilities shall be overseen by the ADA Coordinator(s), The

ADA Points of Contact may include, but not be limited to employees who are benefits

o oOo 7 NAN DO FHF FP WY NY

N No N No N- N N No No — — — — _ —. oe _— — —
oo ~ ON 7) > Ww nN -—- © oO co ~ a wn - Ww i) _

 

 

ambassadors‘or payroll supervisors. The ADA Coordinator(s)’s responsibilities shall

include the following:

a. Receiving and timely processing requests for accommodation from
employees and applicants (this responsibility that may be delegated to the ADA
Point of Contact at the facility(ies) and location(s) for which she or he is .
responsible); .

b. Participating in or reviewing any interactive process to ensure

compliance with the ADA and terms of the Decree (this responsibility that may be]

delegated to the ADA Point of Contact at the facility(ies) and location(s) for
which she or he is responsible); |

C, Participating in any decision regarding the provision or denial of
any accommodation to ensure compliance with the ADA and the terms of the
Decree (this responsibility that may be delegated to the ADA Point of Contact at
the facility(ies) and location(s) for which she or he is responsible); —

de Communicating with employees regarding the status and —

resolution of requests for accommodation and complaints of discrimination (this
responsibility that may be delegated to the ADA Point of Contact at the .
facility(ies) and location(s) for which she or he is responsible); .

e. Reviewing every accommodation under consideration for
rescission at the facility(ies) and location(s) for which she or he is responsible;

-25-
[PROPOSED] CONSENT DECREE AND ORDER

 
SoD OD OH DAW BP WwW VPN —

PNRM NM NM NB NYDN NOD NR Oe ea ea se
CoN WD AW BB WY BH =| BD © Oo HN DWH BB WwW. —

 

 

Case 1:17-cv-01299-AWI-SAB Document 89 Filed 02/20/20 Page 26 of 42

communicating with each employee whose accommodation is under consideration
for rescission before it is rescinded and providing her or him the opportunity to
participate in the process, including but not limited to requesting an alternative
reasonable accommodation, to'the extent required by the ADA, and ensuring that
any such rescission-complies with the ADA (this responsibility may be delegated
to the ADA Point of Contact at the facility(ies) and location(s) for which she or he
is responsible); |

f, Reviewing any decision that was delegated to an ADA Point of
Contact regarding the provision, denial, or rescission of any accommodation to.
ensure compliance with the ADA and the terms of the Decree, .

g. | Ensuring ADA compliance in selection and termination decisions
at the facility(ies) and location(s) for which she or he is responsible; and

h, Receiving, processing, and investigating complaints of disability
discrimination, failure to accommodate, and retaliation with regard thereto.

2, All employees at each of Defendants’ facilities and locations will be
informed in writing when the ADA Coordinator(s) is designated, hired, and/or changed,
and, if applicable, the ADA Point of Contact for their facility/location, including all
contact information for the ADA Coordinator(s) and ADA Point of Contact and a brief
explanation of the ADA Coordinator(s)’s and ADA Point of Contact’s responsibilities.

3. The ADA Coordinator(s) may communicate directly with the Monitor in
compliance with this Decree, . .

D. Policies and Procedures ~

1, Revision of Policy. Within ninety (90) days of the Effective Date, the
Monitor shall work with Defendants to review and revise their policies and procedures
-concerning disability discrimination and reasonable accommodation (the “Policy”). The
revised Policy shall include: |

a. _A clear explanation of what constitutes a disability under the ADA,
as well as the ADA’s reasonable accommodation and interactive process —

-26-
[PROPOSED] CONSENT DECREE AND ORDER

 
 

ww

NR WN

D> Oo CoO ws

12
13
14
15
16
17
18
19
20
21
22
23
24

a5:

‘26
27

. 28

 

 

Case 1:17-cv-01299-AWI-SAB Document 89 Filed 02/20/20 Page 27 of 42

requirements, and a statement that retaliation for requesting an accommodation or
making a complaint of discrimination on the basis of disability is prohibited;

b. Clear and objective criteria that expressly prohibits discrimination
on the basis of disability and/or perceived disability;

Cc A specifically described procedure by which employees may seek
reasonable accommodations through’ the interactive process, including: to whom
an employee may make requests for accommodation, the procedures for: |

communicating such requests, the identity of whom an employee or applicant may .

_ contact if they have questions about the process, and examples of reasonable

accommodations including but not limited to leave as an accommodation to the
extent required by the ADA;

d. ° Assurance that Defendants will protect the privacy of all
reasonable accommodation requests and discrimination complaints to the extent |
practicable as required by the ADA;
| e, A clearly described complaint process that provides multiple
avenues of complaint to whom employees may report disability discrimination,
failure to engage in the interactive process, failure to provide reasonable
accommodation, and/or retaliation with regard thereto;

f. Assurance that Defendants will conduct a prompt, thorough, and

_impartial investigation and take prompt and appropriate corrective action when it

“determines that discrimination, failure to accommodate, and/or retaliation has

occurred; and
g. ; A statement that retaliation for requesting an accommodation or
making a complaint of discrimination on the basis of disability is prohibited; and
h. Assurance that Defendants will hold all employees, including |
managers, accountable for engaging in conduct prohibited under the Policy and

ADA and, at Defendants’ option, other anti-discrimination laws.

- 27
/ [PROPOSED] CONSENT DECREE AND ORDER

 
 

 

 

 

Case 1:17-cv-01299-AWI-SAB Document 89 Filed 02/20/20 Page 28 of 42

2. Distribution of Policy

a. Within five (5) business days of the EEO Monitor’s approval of
the revised Policy, and no later than one hundred (100) days of the Effective Date,
Defendants shall provide to the EEOC a copy of the Policy and an accompanying
notice which explicitly states that Defendants have eliminated (i) any past policy
or practice that required an employee with a disability to fulfill non-essential job .
functions (100% of job duties) and/or have no medical restrictions (100% fit for
duty/100% healed) before being permitted to return.to work; and (ii) any past -
policy or practice that limited the availability of leave as areasonable’
accommodation to a pre-determined maximum amount (the “elimination notice”

b. Within one hundred and twenty (120) days of the Effective Date,
Defendants shall distribute its Policy and the elimination notice to each
managerial and non-manageria! employee. | . .

c, Within the Term of the Decree, Defendants will provide a copy of
the Policy to any employee hired after the distribution date of the Policy within

thirty (30) days of the employee’s start date.
3. Posting of Policy

a. _- Within one hundred and twenty (120) days of the Effective Date
and throughout the duration of the Decree, Defendants shall physically and -
accessibly post the Policy in a conspicuous place at all of Defendants’ facilities in
an area accessible to all employees, Defendants shall notify all employees that
they may request a copy of the Policy in alternative accessible formats, including
but not limited to, electronically, in large type, and/or translated,

ES Accommodation of Lifting Restrictions
“1, Defendants shall make efforts to expand their capacity to accommodate
_ lifting restrictions. This expansion may include:

a, The acquisition of additional lifting equipment, such Hoyer Lifts,

gait belts, and other transfer assists and lifts; and

~28-
[PROPOSED] CONSENT DECREE AND ORDER

 

 
 

16
17
18
19
20
21
22
23
24
25
. 26
27
28

 

 

 

Case 1:17-cv-01299-AWI-SAB Document 89 Filed 02/20/20 Page 29 of 42

b, Issiting guidelines stating that employees are permitted to request
assistance when lifting patients/residents, .

2. The Monitor shall assess Defendants’ efforts to expand their capacity to
accommodate lifting restrictions, and Defendants shall not unreasonably reject
recommendations made by the Monitor based on that review.

3. The Monitor shall report to the EEOC the efforts made byl Defendants to
improve their capacity to accommodate lifting restrictions.

F, | Performance Evaluations. . .

Within ninety (90) days of the Effective Date, Defendants shall create a provision in: the
annual performance evaluation of its ADA Coordinator and human resources personnel |
responsible for implementing and overseeing Defendants’ ADA compliance to hold individuals
accountable for failing to engage in the interactive process, failing to provide or administer

reasonable accommodations to employees, or failing to comply with Defendants’ policies and

| procedures regarding reasonable accommodation and disability discrimination.

‘G.  ~ Accommodation Log

1, Defendants shall create and maintain a log that documents any
accommodation requests pertaining to any applicant or employee (the “Accommodation
Log”. In the event an employee makes any subsequent request to modify an
accommodation or implement a different accommodation, Defendants shall include in
the Accommodation Log the information required by this Section. The Accommodation

Log shall include the following information: -

8, Name of person making the request;
b. _ . Date of the request;
c, ° Physical or mental impairment;
d, The person(s) to whom the request for accommodation was made;
e The accommodation(s) requested;
f. - The person(s) involved in the interactive process;
| g. The records or documents made or reviewed in the course of
. 29-

[PROPOSED] CONSENT DECREE AND ORDER

 

 
NO NY NY NY NY NY NY NY NY FSF S-| | =F FSF Fe Oe HK :
coc YI DA FF Wn = DD DD DH FF YW Nn = OD OD BND HH FF YY

 

 

Case 1:17-cv-01299-AWI-SAB Document 89 Filed 02/20/20 Page 30 of 42

H,

engaging in the interactive process;
h. The person(s) involved in the decision-making process regarding
the request for accommodation;

i, The accommodation(s) provided;

je The reason for the decision to provide or refuse any
_accommodation;
k. Any complaints made by individuals regarding accommodation

issues, disability discrimination issues, and/or retaliation issues; and
l, Whether any modification or additional accommodations related to

a prior accommodation were sought and if such requests were granted or denied.

Training |
1. All Employees. —

a. Defendants shall provide training materials approved by the
Monitor to all Defendants’ employees. The training materials must invite
employees to ask questions and provide a clearly explained method for doing SO.
The training materials shall be provided in multiple languages, to be determined °
in consultation with the Monitor based on Defendants’ employees’ reading
fluency, and shall cover the revised Policy and the ADA, including:

i. The role and purpose of the ADA, including what
constitutes unlawful discrimination and the denial of a reasonable
accommodation; . .

it, The rights and responsibilities under the ADA, including,
but not limited to engaging the interactive process and how to provide,
request, and obtain a reasonable accommodation and specifically the right
to work with restrictions and/or return to work before “fully healed”:

iii. | Defendants’ policies and procedures for reasonable

accommodation requests, including engaging in the interactive process;

-30-
[PROPOSED] CONSENT DECREE AND ORDER

 
 

_

MD h wD NY NY NYN'N HY NY —|— |] H&B HD KH se S| Se See
oN KA ON BR YN — Sw wn A WnW FF WN |

 

 

Case 1:17-cv-01299-AWI-SAB Document 89 Filed 02/20/20 Page 31 of 42

é

iv. The type-of conduct that is considered discriminatory under
the ADA; and .

Vv. Defendants’ policies and procedures for reporting and
handling complaints of disability discrimination, failure to engage in the
interactive process, failure to provide reasonable accommodation, and/or
retaliation with regard thereto. Examples shall be given of the prohibited
conduct to ensure understanding by the employees. |
b. All persons required to receive such training materials shall verify

in writing that they received them.
c. Within thirty (30) days of the start date of any employee hired

. within the Term of the Decree, Defendants shall provide them the training |
materials set forth above, .
2. Managerial and Supervisory Employees

| a, Within one (1) year of the Effective Date, Defendants, in

consultation with the Monitor, shall ensure that all Defendants’ managerial and,
supervisory employees and ADA Points. of Contact receive an interactive
Managerial Training. The Managerial Training may be incorporated into a longer
training addressing related issues, but must specifically address the ADA and the .
revised Policy, including the topics set forth in Section [X.H.1 above and:
a i. Identifying who is protected under the ADA;

ii, Recognizing an accommodation request or potential need
for an accommodation for individuals with disabilities; a

iii, Engaging in the interactive process to handle reasonable
accommodation requests;

iv. Recognizing and prevent disability discrimination;

v. ° The proper handling and investigation of complaints of
disability discrimination (even though these supervisors may not be
themselves conducting investigations), and | |

-31-
[PROPOSED] CONSENT DECREE AND ORDER

 
 

 

Case 1:17-cv-01299-AWI-SAB Document 89 Filed 02/20/20 - Page 32 of 42

Vi. Elimination of misunderstandings concerning the ADA,
including avoiding “] 00% of job duties” and “1 00% fit for duty”/*100%
healed” practices, inflexible return to work requirements, and inflexible
leave policies; |
b. The Managerial Training set forth above shall be mandatory for all
employees employed as managerial or supervisory and/or ADA Points of Contact
by Defendants during the first year of the Decree. All persons required to receive
such training shall verify in writing that they received it.
| c, Within sixty (60) days of the hire, promotion or designation of any
managerial or supervisory employee or ADA Point of Contact after the first year
of the Decree but within the Term of the Decree, Defendants shall provide a
Management Training covering the same issues set forth above. All persons
required to receive such training shall verify in writing that they received it.

d.° A second Managerial Training that complies with Section IX.H.2.a
above shall be provided to all Defendants’ employees employed as managerial
and supervisory employees and ADA Points of Contact during the third year of
the Decree. All persons required to receive such training shall verify in writing
that they received it. |

e, ” During the second and fourth years of the Decree, Defendants shall
ensure that all Defendants’ managerial and supervisory employees and ADA
Points of Contacts receive refresher materials, approved by the Monitor,
addressing the topics set forth in Section IX.H.2.a above. These materials shall be
distributed during an in-person managerial or supervisory meeting, and the
recipients must be informed at that time to whom they may direct any questions.
At the end of each year, Defendants shall certify to the EEOC that it has complied

with this provision.

~32-
[PROPOSED] CONSENT DECREE AND ORDER

 

 
Case 1:17-cv-01299-AWI-SAB Document 89 Filed 02/20/20 Page 33 of 42

3, Human Resources Employees and ADA Coordinator
a. Within one hundred and twenty (120) days of the Effective Date,

Defendants, in consultation with the Monitor, shall provide live, interactive, and
advanced Human Resources Training (“HR Training”) to their human resources
employees and ADA Coordinator(s). Excluded from this requirement are
employees in the human resources department whose duties are primarily clerical.
This HR Training may be incorporated into a more general equal employment
opportunity human resources training, but at least two (2) hours are specifically

devoted to the ADA and the revised Policy, including:

 

oD 0D Se NAN DD WAH FP WW WN

No NY NO NY NY NY NY NY NO F - | FP F- FF | FOO hl
xo NY NWN WN FP WY NY | DTD OO SB NI DA FSF Ww NY —

 

 

i, The interactive process, include the necessity of
communicating with every party involved with a particular

accommodation in order to assess the needs of the employee requesting a

reasonable accommodation, including medical leaves of absence;

ii, How to recognize an accommodation request or a potential
need for an accommodation for individuals with disabilities, and how to
determine effective accommodation, including intermittent leave of
absences as a reasonable accommodation; |

iil. | Monitoring accommodations to ensure employees are

effectively accommodated and to ensure accountability of all parties

involved in the accommodation process;

_ iv. Obligations under the Decree, including the duties

regarding the Accommodation Log;

v. The interplay of the ADA, including the ADA

Amendments Act of 2008, with the Family and Medical Leave Act;

Vi. How to recognize an accommodation request or a potential

’ need for an accommodation for individuals with disabilities;

vii. Investigating and properly handling complaints of disability

discrimination and failure to accommodate; and

-33-
[PROPOSED] CONSENT DECREE AND ORDER

 
 

 

 

Case 1:17-cv-01299-AWI-SAB Document 89 Filed 02/20/20 Page 34 of 42

viii. Reviews of prior decision-making and responses to
requests for reasonable accommodation received in the past year. '

b. The HR Training set forth above shall be mandatory and occur
annually for the duration of the Decree. All persons required to attend such
training shall verify their attendance in writing, Any Human Resources employee

or ADA Coordinator unable to attend any scheduled HR Training shall be trained
within sixty (60) days of the live training set forth in Section IX.H.3.a above.

c. Within sixty (60) days of the start date, promotion, or assignment . |
of any Human Resources employee or ADA Coordinator after the annual training
but within the Term of the Decree, Defendants shall provide a live HR Training
covering the same issues set forth in Section IX.H.3.a above. All persons

‘required to attend such training shall verify their attendance in writing.

d. In addition to the formal training, Defendants shall allow the
Monitor to work with their human resource employees and ADA Coordinators on
an informal basis to provide feedback on accommodation requests and the
interactive process, and they shall provide the name and contact information for
the Monitor to their human resource employees and ADA Coordinators so they
can seek guidance from the Monitor as needed, The Monitor shall include in her
or his reports a section addressing the improvements she or he has observed
through these efforts, |

4. Verification of Training

a. The Monitor shall have the right to attend the formal trainings |
described in the Decree. Upon the setting of its training schedule each quarter,
Defendants shall provide the Monitor the schedule that will include the time and
location of the training session. The Monitor shall inform the EEOC each time
she or he attends a training. In order to minimize financial burden, the Monitor .

shall not attend more than one training every six months.

{o7

~34- .
[PROPOSED] CONSENT DECREE AND ORDER

 
 

—_

ANU BW Bp

YN BW NY NY YH YN NY WH — | |= |] e =e S| HS HS
So YD A BB WN |= DH wea ANH BWP | OD Ow A

 

 

Case 1:17-ev-01299-AWI-SAB Document 89 Filed 02/20/20 Page 35 of 42

I. - Posting of Notice of Consent Decree and Settlement.

Within fourteen (14) days after the Effective Date and throughout the Term of the
Decree, Defendants shall post the notice attached to the Decrée as Exhibit A, in a clearly visible,
location frequented by employees at Defendants’ facilities nationwide during the Term of the
Decree. .

J. Record Keeping

1. ° Defendants shall work with the Monitor to establish a record-keeping
procedure that provides for the centralized tracking of reasonable accommodation
requests and disability discrimination complaints. The records to be maintained shall
include: | |

a. . All personnel and employment records reflecting requests for
accommodation, which shall be preserved for the Term of the Decree and
thereafter for a period of one year from the date of the making of the record or the
personnel action irivolved, whichever occurs later;

b, All personnel and employment records reflecting complaints of
disability discrimination, failure to engage in the interactive process, failure to
provide reasonable accommodation, and/or retaliation with regard thereto,
including documents relating to all investigations or resolutions of such
complaints;

c, . All personnel and employment records received from or reflecting
the selection or non-selection of a Claimant who applied for employment with
Defendants or their subsidiaries during the Term of the Decree, including without
limitation: job applications and related materials received from Claimant and all
‘other candidates for the position(s) to which Clainiant applied, interview notes,
job offers, non-selection notices, and documentation of the selection process;

d. Forms acknowledging employees’ receipt of the Policy; and

€. Documents verifying the occurrence of all training sessions and
names and positions of all recipients of each training required under the Decree;

-35~
[PROPOSED] CONSENT DECREE AND ORDER

 

 
mo Ob eS SN DH NN

BP WwW Wd

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

Case 1:17-cv-01299-AWI-SAB Document 89 Filed 02/20/20 Page 36 of 42

and

f, All annual performance evaluations of ADA Coordinator(s), ADA
Points of Contact, and human resources personnel responsible for handling ADA
accommodations and complaints of discrimination, failure to accommodate or
failure to engage in the interactive process, reflecting accountability for engaging
in the interactive process, providing and administering reasonable
accommodations to employees, or complying with Defendants’ policies and
procedures regarding reasonable accommodation and disability.

2. Defendants will make the aforementioned records available to the EEOC
within thirty (30) days following a written request by the EEOC. If Defendants identify
an inadvertent failure to maintain a record requested by the EEOC, Defendants shall
notify the EEOC and, to the best of their ability, provide the EEOC in writing with the
substantive information the lost record would have showed, which shall be considered
substantial compliance with this section unless the EEOC demonstrates prejudice to the
implementation of the substantive provisions of the Decree.

K. ‘Reporting |

l. Initial Reporting. Defendants, in coordination with the Monitor, shall
provide the following reports to the EEOC in addition to the annual reports described
below: | |

- a Within one hundred fifty (150) days of the Effective Date,
Defendants shall submit to the EEOC a statement confirming distribution of the
Policy and the elimination notice to each managerial and non-managerial
employee. .
-b, Within one hundred fifty (150) days of the Effective Date,
Defendants shall submit to the EEOC a statement confirming the posting of the
Policy and its availability in alternative accessible formats.

CG. Within thirty (30) days of each of the trainings (and provision of

training materials) set forth in Sections IxX.H.1 .a, [X.H.2.a, and [X.H.3.a above,

-36-
[PROPOSED] CONSENT DECREE AND ORDER

 

 

 
I
12
13
14
15
16
17
18

19 |
20.

21
22
23
24
25
26
27
28

oO DOD Se NAN DH A FP WY WN

 

 

Case 1:17-cv-01299-AWI-SAB Document 89 Filed 02/20/20 Page 37 of 42

Defendants shall produce to the EEOC documents verifying the occurrence of all
training sessions conducted as required under the Decree, including the written
training materials used, a description of the training provided, a list of the
individuals who conducted the training, and a list of the names and job titles of

| _ the recipients of each training. . .

2. Annual Reporting. Defendants, in coordination with the Monitor (who
shall assist the Defendants in the preparation of any reports required by this Decree),
shall provide the following reports to the EEOC annually throughout the Term of the
Decree: | |

a. A statement confirming that the Policy has been distributed to all
employees hired after the initial distribution but during the previous twelve (12)
. months and has remained posted and available in alternative accessible formats;
b. ' Documents verifying the occurrence of all training sessions
conducted as required under the Decree during the previous twelve (12) months,
including the written training materials used, a description of the training ~
provided, a list of the individuals who conducted the training, and a list of the
names and job titles of the recipients of each;
c. Acknowledgement of receipt of the Policy for all employees
during the previous twelve (12) months; |
d. _A copy of all Accommodations Logs created pursuant to Section
IX.G above for accommodations requested, granted, denied, and/or modified
. during the previous twelve (12) months; | |
e, Confirmation of compliance with the Notice Posting requirement
as set forth in Section [X.I above during the previous twelve (12) months;
f. A report summarizing all complaints of disability discrimination,
failure to engage in the interactive process, failure to provide reasonable
accommodation, and/or retaliation with regard thereto made, investigated and/or

resolved during the previous twelve (12) months, which includes for each

. -37-
[PROPOSED] CONSENT DECREE AND ORDER

 

 

 
—

So 0 Pe ND OT FP W WN

 

 

 

Case 1:17-cv-01299-AWI-SAB Document 89 Filed 02/20/20 Page 38 of 42

complaint: (i) the name and title of the complaining party(ies);-(ii) the date of the
complaint; (iii) the nature of the complaint (i.e. disparate treatment, failure to
accommodate, hostility, etc.); (iv) the name and title of alleged perpetrator; (v.) a
written description of what was alleged; (vi) a brief written summary of
Defendants’ investigation, and (vii) a written description of the resolution of the
complaint, including a description of what actions, if any, Defendant(s) took;

| g. A report summarizing the performance evaluations of ADA
Coordinator(s) and human resources personnel with respect to their accountability
for complying with Defendants’ policies and procedures regarding reasonable
accommodation and disability; :

h, A report summarizing applications for employment received from
Claimants during the previous twelve (12) months, including: the identity of the
Claimant, the position(s) for which she or he applied, the facility(ies) to which she
or he applied, the position(s) offered to the Claimant, if any, and the reason for the
Claimant’s non-selection, if applicable;

| A A report showing any revisions of Defendants’ policies and
procedures regarding reasonable accommodation, disability discrimination, or

leave that have occurred since the preceding report, including a copy of the

revised policies or procedures;

j. A report summarizing the progress made by Defendants during the

. previous twelve (12) months concerning the increase in Defendants’ capacity to

accommodate lifting restrictions in each position at each of its facilities and, if
any revisions to Defendants’ policies and procedures concerning the
accommodation of lifting restrictions have occurred since the previous report,
including copies of the revised policies and procedures; and

k. The status of Defendants’ compliance with the terms of the

Decree,

-38-
[PROPOSED] CONSENT DECREE AND ORDER

 
—_—

wb N YH YN YN NY — BS = we we SE |e He es
oY HR UW B® YW YH = SG oO wo ANI DA BF WH =

DoD OU Be HN HD A FP WW WN

 

 

Case 1:17-cv-01299-AWI-SAB ‘Document 89 Filed 02/20/20 Page 39 of 42 —

X. MISCELLANEOUS PROVISIONS

A, During the Term of the Decree, Defendants shall provide any person or entity
who is, or will be, upon consummation of a transaction and the continued operation of the
facility or facilities, subject to this Decree as a successor as set forth in Section I.A and limited in
Section I.F of this Decree, with a copy of the Decree within a reasonable time of not less than
thirty (30) days prior to the closing of any agreement for acquisition or assumption of control of
Defendants’ facilities. Defendant shall have no obligation to provide a copy of the Decree to any
person ot entity. that is excluded from the definition of “successor” as set forth in Section LF of
this Decree. Defendant shall also provide reasonable notice to the EEOC of a material change in
corporate structure,

BL During the Term of the Decree, Defendants shall assure that each of their officers,
managers and supervisors is aware of any provision(s) of the Decree which may be related to
his/her job duties. | .

Cc. _ Unless otherwise stated, all notices, reports and correspondence required under
the Decree shall be delivered to the attention of Anna Y, Park, Regional Attorney, U.S. Equal
Employment Opportunity Commission, 255 East Temple Street, 4" Floor, Los Angeles,
California, 90012; facsimile number (213) 894-1301; email LADO@eeoce.gov and
anna:park@eeoc.gov. Defendants shal] maintain copies of all such notices, reports and
correspondence for at least the Term of the Decree. |

D, The Decree may be signed in counterparts. A facsimile signature shall have the
same force and effect of an original signature or copy thereof.

XI. COSTS OF ADMINISTRATION AND IMPLEMENTATION OF THE DECREE

A, Defendants shall bear all costs associated with their administration and
implementation of their obligations under the Decree.

XII, COSTS AND ATTORNEYS’ FEES

A, Each party shall bear its own costs of suit and attorneys’ fees.

-39-
[PROPOSED] CONSENT DECREE AND ORDER .

 

 
es

Dwr A WwW Bw WD

N NY N-N KN NH VY NY NY Sm mm me we eee
oN WD nh BP wD NM | CS Oo BMH DA HW fF WY KY | CO

 

Case 1:17-cv-01299-AWI-SAB Document 89 Filed 02/20/20 Page 40 of 42

The Parties agree to entry of the Decree and judgment subject to final approval by the
Court.
All parties, through the undersigned, respectfully apply for and consent to this entry of

this Consent Decree Order,

Respectfully submitted,

 

Date: 2\ | QO | By:

 

Anna Y. Park -
Regional Attorney
Attorney for Plaintiff EEOC

| gon
om Yo oe Ne |
( ( CEO, ‘President, and/or Chie Legal oft

Authorized Representative

Paul M. Ostroff
Shareholder
_ Attorney jor Defendants

| : -_ LANE-ROWELL PG). 9
Date: 2 x / df. a d | By: = ESET]

 

1 Mr. Delamarter, CEO of Prestige Care, Inc., is the CEO, President, and/or owner of all Defendants to the Action,
with the exception of Cypress Point Ventures, LLC, and Is authorized to act on behalf of and bind all such
Defendants. , : .

‘, -40- |
[PROPOSED] CONSENT DECREE AND ORDER

 

 

 
 

 

 

Case 1:17-cv-01299-AWI-SAB Document 89 Filed 02/20/20 Page 41 of 42

 

GOOD CAUSE APPEARING:
The Court hereby finds that compliance with all provisions of the foregoing Decree is fair
and adequate, The Court hereby retains jurisdiction for the Term of the foregoing Consent

Decree, and the provisions thereof are hereby approved.

IT IS SO ORDERED.

DATED: O24/ /9/ 2020 Sih hea

mS ANTHONY W. ISHII
UNITED STATES DISTRICT JUDGE

 

 

-4]-
[PROPOSED] CONSENT DECREE AND ORDER

 

 
U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSIO

Case_i fCv-01299; AWA Bogument 89 Filed Oe20/20 | Frage 42 of 42
/ Los Angeles District Office

 
 

>
ds
ZNO

255 E. Temple Street, 4% Floor

Los Angeles, CA 90012

Intake Information Group: (800) 669-4000
Intake Information Group TTY: (800) 669-6820
Los Angeles Status Line: (866) 408-8075

Los Angeles Direct Dial: (213) 894-1000

TTY (213) 894-1121

FAX (213) 894-1118

Website: www.eeoc.gov

_ NOTICE TO EMPLOYEES
OF PRESTIGE CARE, PRESTIGE SENIOR LIVING, AND THEIR AFFILIATES

1. This NOTICE is being posted and provided as part of a mutually agreed upon Consent Decree
between Prestige Care, Inc., Prestige Senior Living, LLC, Prestige Senior Management, LLC, and their
affiliates “(PRESTIGE”) and the Equal Employment Opportunity Commission (the “EEOC”) in Case
No. 1:17-cv-01299-A WI-SAB filed in the U.S. District Court for the Eastern District of California,
which alleged that PRESTIGE maintained policies and practices that required that all employees be
“100% fit for duty”/“100% healed” and perform “100% of job duties” and failed to provide reasonable
accommodations in violation of the Americans with Disabilities Act. PRESTIGE and the EEOC
voluntarily entered into the Decree to resolve these allegations. As part of the Decree, PRESTIGE is
posting this NOTICE to reflect its commitment to ensure equal employment opportunity for individuals
with disabilities working at PRESTIGE.

2. PRESTIGE policy and Federal Law prohibit discrimination in any phase of employment

based upon disability and the need for a reasonable accommodation of disability with respect to hiring,
assignment, pay, hours, leave, promotion, recruitment, admission, training, dismissal, or any other terms,
conditions, or privileges of employment. PRESTIGE will comply with such Federal law in all aspects,
and it will not retaliate against employees because they have exercised their rights under the law by
filing any complaint of discrimination or cooperating with the EEOC or by otherwise opposing
employment practices made unlawful under federal law, including requesting accommodation of
disability. .

3. PRESTIGE will engage in an individualized, interactive process with any employee or job
applicant who notifies it of a disability or disabling condition, whether temporary or otherwise, or who
requests a reasonable accommodation for such a condition, to identify a reasonable accommodation that
will enable her/him to perform the essential functions of her/his position and/or to enjoy equal benefits
and privileges of employment as are enjoyed by its other similarly situated employees without
disabilities. This includes employees with disabilities returning from leave, and PRESTIGE will not
impose a bar from light duty, “100% of job duties” or “100% fit for duty”/*100% healed” policies
against such employees.

4, | PRESTIGE has appointed a Monitor, , and
ADA Coordinator, , to ensure Prestige’s compliance
with the Decree, to oversee investigation and resolution of all reports of discrimination, and to ensure
equal opportunity for all employees. If any employee or job applicant believes she or he has been
‘discriminated against, and she or he is not comfortable complaining to her or his supervisor, she or he
may report it directly to either or

5. The EEOC is the federal agency responsible for enforcing the federal laws described above and
receiving complaints regarding their violation and maintains offices throughout the United States. Any
questions concerning the Consent Decree or.compliance with its terms may be directed to the EEOC.
Should you have any questions concerning the Consent Decree or compliance with its terms, or would
like to complain about discrimination or retaliation, you may contact:

U.S. Equal Employment Opportunity Commission
Los Angeles District Office

255 E. Temple Street, 4" Floor

Los Angeles, CA 90012

Telephone: (213) 894-1000

TTY: (213) 894-1121

FAX: (213) 894-1118

Website: http://www.eeoc.gov

Dated:

 

HAROLD DELAMARTER, CEO, Prestige Care, Inc.

THIS IS AN OFFICIAL NOTICE AND MUST NOT BE DEFACED BY ANYONE

This NOTICE must remain posted for five (5) years from the date shown above
or until the expiration of the Decree, whichever is shorter.
It must not be altered, defaced, or covered by any other material.
